DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 has been considered by the examiner.
Response to Arguments
	Applicant’s arguments filed 12/2/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  All previously issued rejections of claims 2 and 14 have been withdrawn in view of Applicant’s cancelation of these claims.
Regarding the previously issued rejection of claims 1-14 under 35 U.S.C. 103, Applicant argues that Tavares teaches thousands of possible combinations and that one would not envisage the claimed combination from such a broad disclosure and that Tavares does not provide motivation for choosing the claimed elements.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues further on page 5 of Remarks that Isowaki does not provide motivation for choosing acrylic adhesive over another type of adhesive and concludes that one would not have modified Tavares’ teaching based on Isowaki to arrive at the instant invention.  In reply, the examiner directs applicant’s attention to MPEP 2123, section II: Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or nonpreferred embodiment.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Specifically, in the instant case, it is maintained that Isowaki provides a reasonable expectation of success in its teaching of adhesive products wherein acrylic pressure sensitive 
Applicant argues that Shamizadeh teaches rupatadine to have a more potent antihistamine effect compared to loratidine and Applicant concludes that therefore one would not have used rupatadine instead of loratadine or olopatadine to modify Tavares to arrive at the claimed patch.  In reply, Applicant’s argument has been fully considered but is not persuasive in view of Shamizadeh’s teaching considered as a whole for what it reasonably would have suggested to the artisan.  Shamizadeh indicates that rupatadine is a desirably useful antihistamine, in the same class of active agents, antihistamines loratadine (see page 89, “PAF antagonist activity” section, last sentence of first full paragraph in particular).  If anything, Shamizadeh teaches that while these are both known antihistamine active agents with rupatadine may be preferred; in any event, Shamizadeh reasonably suggests these active ingredients may be used in a product for the same purpose (antihistamine activity), despite their different potency characteristics.
Applicant argues on page 6 of Remarks that the claimed combination of base components and rupatadine in a patch product have improved solubility of rupatadine into the base and excellent drug efficacy and physical properties, unexpected results allegedly not taught in the cited art.  In reply, Applicant’s argument has been fully considered and the data presented in the specification as filed have been re-considered.  Applicant’s argument is not persuasive because the comparative data tables do not demonstrate evidence of practical and statistical significance of unexpected results commensurate in scope with the claimed invention.

Maintained Grounds of Rejection Modified as Necessitated by Amendments filed 12/2/2020,
No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0035828A1 (hereafter, “Tavares”) in view of US 20090209632 (hereafter, “Isowaki”) and “Shamizadeh” et al., (“Rupatadine: efficacy and safety of a non-sedating antihistamine with PAF-antagonist effects”, Allergo Journal International, Vol. 23, No. 3 provided by Applicant in IDS dated 1/13/2020 in the file wrapper).
The instant claims are drawn to a patch containing rupatadine wherein an acrylic adhesive is used as an adhesive base and the patch further comprises a solubilizer, a softener, and a surfactant.  The intended use of the patch is for external [application].
Tavares teaches a transdermal device for topical application and treatment of seasonal allergic rhinitis and urticariain in human beings (see abstract).  The product provides loratadine as an active agent (see [0012]) and generally allows for acrylic polymers as an adhesive layer (see [0103]).  Tavares allows for levulinic for instance as a desirable softening agent (see [0108])(limitation of claims 7, 8); it is noted that although Tavares teaches levulinic acid as a desirable softener, and it is claimed for a function as solubilizer, a product and its properties are inseparable.  Tavares teaches levulinic acid may be included in an amount such as 10-15% in combination with oleyoleate as a softener in an amount of about 10% (see [0114])(limitation of claims 4, 5, 9, 10, and 12).  Tavares further teaches surfactants may be desirably included for their known benefits as permeation enhancing agents (see [0104])(limitation of claim 2).  Accordingly, Tavares teaches a solubilizer, a softener, and a surfactant as newly recited in claims 1 and 12 for instance.
Tavares does not provide sufficient motivation for choosing acrylic polymer adhesive material as an adhesive base.  Isowaki cures this deficiency.  Isowaki teaches adhesive products (see [0019]) wherein acrylic pressure sensitive adhesives may be desirably employed (see [0038]).  
Both Tavares and Isowaki are directed to topical adhesive device materials.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use acrylic adhesive materials as exemplified by Isowaki in the generic disclosure of Tavares, with a reasonable expectation of success.  One would have been motivated to do so based on Isowaki’s specific disclosure of acrylic polymers as materials useful in adhesive topically applicable products with success based on exemplification.  Further regarding the surfactant component addressed above as generally disclosed by Tavares, Isowaki further specifies particular surfactants which may be employed, naming polyoxyethylene hydrogenated castor oil among those acceptable (see [0052],[0055]), and further specifying polysorbate 80 as its equivalent (see [0055]) and exemplifying polysorbate 80 in an amount of 5% in an embodiment (see [0102])(limitation of claims 6 and 11).  Similarly, in regard to the oleyl oleate discussed above by Tavares, Tavares specifies an equivalent cocprylic acids glycerol and 1,2-propane diol which may be etherified by polyethylene glycols (see [0108]) and similarly Isowaki teaches isopropyl myristate and employs it in Example 4 and further specifies  (see [0076])(limitation of claim 11) and further teaches that polyoxyethylene alkyl ether may be desirably included (see [0066]-[0069] in particular).
Neither Tavares nor Isowaki demonstrates rupatadine as an active agent, instead teaching loratadine and olopatadine respectively.  Shamizadeh cures this deficiency.  Shamizadeh teaches that rupatadine has the same effect to histamine H1 receptor as loratadine and olopatadine and has a similar chemical structure (see abstract, Fig. 1, Tables 1 and 2).  
Tavares, Isowaki, and Shamizadeh are directed to the delivery of similar functioning anti-histamine type active agents.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute rupatadine as taught by Shamizadeh for the loratadine or olopatadine in the products of Tavares and Isowaki, with a reasonable expectation of success.  One would have been motivated to do so based on Shamizadeh’s teaching of similar chemical structural similarity and similar anti-histamine efficacy and even more so based on Shimizadeh’s teaching of rupatadine as being substantially more effective per unit administered.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made to start rupatadine in an amount equivalently substituted for loratadine in Tavares and perform routine optimciation procedures in order to reduce the amount needed as suggested by Shimizadeh, including amounts overlapping with the range recited in claim 3, with a reasonable expectation of success.  One would have been motivated to do so as part of routine optimization procedure in order to achieve the desired efficacy while using minimal amount of the active agent as is routine in the art.
The limitations of claims 12 and 13 have been addressed above in regard to claims 1, 7, 8, 10, and 11.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617